Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 38-46, 48-51 and 58-61 are pending.  Claims 38-39, 43-44 and 49-51 are the subject of this FINAL Office Action.  Claims 40-42 and 58-61 are withdrawn.  
Applicants previously elected 5’ phosphate ssDNA primer.  This species is examined.  Applicant further amend claim 38 to require two exonucleases, which was not previously elected.  Thus, new grounds of rejection are warranted in this FINAL Office Action.

Election/Restrictions By Original Presentation
Newly submitted claims 58-61 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 58-61 are directed to a kit with only exonucleases, with preamble describing what they are intended to be used for.  Claims 38 and 58 are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination is broadly directed to any exonucleases with nucleic acid with 5’ phosphate. The subcombination has separate utility such as in any context where multiple exonucleases can be provided in a kit (e.g. testing exonucleases for sequencing techniques without 5’ phosphate nucleic acids).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 15-18 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 43-46 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of claims 43-46 are unclear and confusing because they state “the exonuclease” of claim 38, yet claim 38 recites two exonucleases.  Thus, it is not clear which exonuclease if referenced.

New Grounds of Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 38-39, 43-45 and 49-50 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by FU (US 20150133319).
	As to claims 38-39, 43-45 and 49, FU teaches kits comprising “enzyme” such as exonucleases used for disclosed methods (para. 0171), including 5’-3’/5’-phosphate-dependent exonucleases like lambda exo (para. 0173), primers with 5’ phosphate, and polymerase and/or ligase (paras. 0019, 0091, 0173, Abstract, Fig. 11).
	As to claim 50, FU teaches nucleases capable of genome cleaving (paras. 0020, 0099).

Claims 38-39, 43-46 and 48-50 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MATSUNAGA (US5968743).
	As to claims 38-39, 43-46, 48 and 49, MATSUNAGA teaches kits for performing methods (Title, col. 1, ll. 10-12, claims 16-19), the methods including using 5’-3’/5’-phosphate-dependent exonucleases like lambda exo (para. 0173) and exo III (cols. 4-5, 14, claims 5 & 7), primers 5’ phosphorylated (cols. 4-6, 11, 16), and polymerase and/or ligase (id.).
	As to claim 50, MATSUNAGA teaches S nucleases and mung bean nucleases capable of genome cleaving (cols. 5-6, claim 9).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50-51 are rejected under 35 U.S.C. § 103 as being unpatentable over FU or MATSUNAGA, in view of Gu et al, Depletion of Abundant Sequences by Hybridization (DASH): using Cas9 to remove unwanted high-abundance species in sequencing libraries and molecular counting applications, Genome Biology volume 17, Article number: 41 (2016) Published: 04 March 2016.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar Cas9-based selective digestion of sequencing libraries to the sequencing libraries of FU or MATSUNAGA in order to remove unwanted high-abundance library sequences with a reasonable expectation of success.
As to claims 38, FU and MATSUNAGA teach the elements of the claim as explained above. 
	Neither FU nor MATSUNAGA explicitly teach the kit further include Cas9.
However, Gu demonstrates that Cas9 was a known sequencing library enzyme used to remove unwanted high-abundance species in sequencing libraries and molecular counting applications directly applicable to the similar molecular counting applications of FU.  GU states:
	Next-generation sequencing has generated a need for a broadly applicable method to remove unwanted high-abundance species prior to sequencing. We introduce DASH (Depletion of Abundant Sequences by Hybridization). Sequencing libraries are ‘DASHed’ with recombinant Cas9 protein complexed with a library of guide RNAs targeting unwanted species for cleavage, thus preventing them from consuming sequencing space. We demonstrate a more than 99 % reduction of mitochondrial rRNA in HeLa cells, and enrichment of pathogen sequences in patient samples. We also demonstrate an application of DASH in cancer. This simple method can be adapted for any sample type and increases sequencing yield without additional cost

(Abstract).  “The presence of unwanted high-abundance species, such as transcripts for the 12S and 16S mitochondrial ribosomal RNAs (rRNAs), effectively increases the cost and decreases the sensitivity of counting-based methodologies” (pg. 1).  FU also teaches kits for molecular counting with the same problems (para. 0002, for example (“Methods and uses of molecular counting are disclosed. Molecules can be counted by sequencing and tracking the number of occurrences of a target molecule.”)).  MATSUNAGA teaches library preparation using adapter primers for sequencing technique.
	Thus, it would have been obvious to include familiar Cas9 enzymes in the kit of FU or MATSUNAGA according to the teachings of Gu in order to further reduce unwanted nucleic acids in the molecular counting kit of FU, or kit of MATSUNAGA.

Prior Art
The following prior art also teaches 5’-phosphate primers digested with end-dependent exo: US 20180201994; US 20050118616 para. 0235; US 20070148645 para. 0122; US 20120238457 para. 0069; US 20150024945, para. 0307, 0309; US 20150167077 para. 0236, 0275.  

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637